Case 1:19-mj-00940-MJD Document 14 Filed 10/31/19 Page 1 of 1 Pao ie 3} re

ro a

ev
UNITED STATES DISTRICT COURT 3s (32 USAT
SOUTHERN DISTRICT OF INDIANA Ld L
INDIANAPOLIS DIVISION 12 (20 [14
UNITED STATES OF AMERICA,
Plaintiff, il irr
OCT BF pag
Vv. 4:19-mj-940

 

Daquwon Richardson

Nee ee ee ee ee ee ee ee

Defendant.

DEFENDANT'S WAIVER OF DETENTION HEARING

Comes now the defendant and, having been advised by counsel of his right to a detention
hearing, now waives said detention hearing, pursuant 18 U.S.C. § 3142(f)(2)

Further, the defendant understands that he will be detained until time of trial.

 

 

aquwon Richardson

Defendant
lo-4\-4el acts
Daté Counsel for comment th

 

 

Indiana Federal Community Defe ins Inc.
111 Monument Circle, Suite 3

Indianapolis, IN 46204

317-383-3520

Distribution to all registered counsel by electronic notification via CM/ECF
